
	

116 S1860 IS: Military Readiness and Injury Prevention Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1860
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2019
			Mr. Moran (for himself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require the Secretary of Defense to carry out a pilot program on the prediction and prevention
			 of musculoskeletal injuries in members of the Armed Forces, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Military Readiness and Injury Prevention Act of 2019. 2.Pilot program on injury prediction and prevention to enhance combat readiness (a)PurposeThe purpose of this section is—
 (1)to increase deployment readiness and lethality of members of the Armed Forces; (2)to create a more deployable, resilient, and sustainable combat force;
 (3)to provide individualized, accurate assessments with actionable metrics regarding the physical condition of each member of the Armed Forces; and
 (4)to determine the feasibility and advisability of developing a customized fitness program for each such member to minimize musculoskeletal injuries in garrison and on deployment.
 (b)Pilot programNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall carry out a pilot program to predict and prevent musculoskeletal injuries in members of the Armed Forces.
 (c)ParticipationThe Secretary shall carry out the pilot program under this section at not fewer than five military installations that serve as readiness training platforms in order to evaluate different musculoskeletal injury risk profiles and training interventions based on the particular requirements and tactical personnel needs of the military departments.
 (d)ComponentsIn carrying out the pilot program under this section, the Secretary shall do the following: (1)Identify musculoskeletal injury risk for members of the Armed Forces using integrated objective assessments in basic and advanced training for such members.
 (2)Generate automated reports and personalized programs to educate members of the Armed Forces on proper initiatives to minimize injury risk.
 (3)Notify human performance and medical staff of the Department when the musculoskeletal injury risk of a member of the Armed Forces increases.
 (4)Provide monitoring of members of the Armed Forces who are undergoing or have undergone assessments under paragraph (1) to track the progress and readiness of such members.
				(e)Report
 (1)In generalNot later than 180 days before the completion of the pilot program under this section, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the House of Representatives a report that describes the conduct of the pilot program.
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)A description of the pilot program, including outcome measures to determine its effectiveness.
 (B)A description of the ability of the pilot program— (i)to identify combat readiness and risk for musculoskeletal injury of members of the Armed Forces; and
 (ii)to address risk reduction via personalized fitness programs.
 (C)A description of the reduction in injuries to members of the Armed Forces and any associated cost savings as a result of the pilot program.
 (D)A description of the reduction in non-deployability or early return from deployment of members of the Armed Forces due to musculoskeletal injury as a result of the pilot program.
 (f)DurationThe Secretary shall carry out the pilot program under this section for a period of not more than three years.
			
